Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 16, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155657(115)                                                                                            David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                      Justices
                                                                   SC: 155657
  v                                                                COA: 329456
                                                                   Wayne CC: 14-001097-FH
  TIMOTHY E. WHITEUS,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to exceed the
  page limit restriction for his reply is GRANTED. The reply submitted on May 19, 2017,
  is accepted for filing.+




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  June 16, 2017
                                                                              Clerk